DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) 11/12/2019 has been considered by the examiner.

Specification

The disclosure is objected to because of the following informalities: Applicant has been advised to replace “1003” and “1005” in Pa [0043] and “1004” in Pa [0044] with –1103--, --1105--, and –1104-- respectively to be consistent with Figs. 11d-11e and Pa [0083]. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2015/0137423-of record) in view of Terai et al. (US 3,559,980) and Mark et al. (US 9,126,365-of record).

With respect to claim 1, Ding teaches a three-dimensional printing method comprising: 
fabricating a consumable scaffold that comprises: 
(i) a base sheet (“a base 100”) that comprises an obverse side and a reverse side, and 
(ii) a first pillar that is cantilevered from the obverse side of the base sheet, wherein the first pillar comprises a proximal end at the obverse side of the base 
printing the three-dimensional object over the base and the supporting members, especially supporting at least one overhanging portion of the 3D object by the supporting members (Pa [0010]). 

Ding differs from the claim in that Ding further teaches that when there is no supporting member in the model library which completely fits the interface contour and the height of the overhanging portion 210, the supporting member P1 with length smaller than but close to L2 condition will be searched and a wastage portion is printed over the supporting member which is smaller than the height of the overhanging portion to form complete supporting structure (Pa [0016] and Pa [0037]), but does not specifically teach (a) trimming the distal end of the first pillar and the distal end of the second pillar by different amounts with respect to each other, resulting in a trimmed distal end of the first pillar and a trimmed distal end of the second pillar, respectively; (b) heating the trimmed distal end of the first pillar and a first part of a fiber-reinforced thermoplastic filament and fusing the first part of the fiber-reinforced thermoplastic filament to the trimmed distal end of the first pillar; and (c) heating the trimmed distal end of the second pillar and a second part of the fiber-reinforced thermoplastic filament 
As to (a), Terai relates to a plurality of spaced jigs for supporting a build-up structure (Co 1 li 5-7) and Terai describes that a number of flatheaded pins are prepared by cutting the same to a predetermined length and are provided with a suitable inclination at the upper end thereof corresponding to the desired position of the localized area of the supported plates in the conventional method/apparatus (Co 1 li 15-18 and Figs. 1A, 1A’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify Ding with the teachings of Terai and replace Ding’s method of printing a wastage portion over the short supporting member to Terai’s cutting method such that the one would search supporting members with length longer than but close to the height of the overhanging portion and cut the supporting members to a predetermined length for the purpose of forming the complete support structure. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
As to (b) and (c), in the same field of endeavor, three dimensional printing method, Mark teaches that a 3D printer uses a rigid, low-friction, and substantially void free continuous core/fiber reinforced filament including a continuous multistrand core material with multiple continuous strands that are preimpregnated with a thermoplastic resin, to form a three dimensional structure with improved strength (Co 8 li 5-6, 20-29 
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify Ding with the teachings of Mark and incorporate Mark’s 3D printer to Ding’s method such that the one would use the continuous core/fiber reinforced thermoplastic filament as a building material for the purpose of obtaining a 3D object having the improved strength, and heat the underlying layers, i.e., in this modification, the trimmed distal ends of the pillars, and the filament in order to bond the deposited material to the pillars with the improved bonding strength.

With respect to claim 2, Ding as applied to claim 1 above further teaches severing the trimmed distal end of the first pillar from the first part of the fiber-reinforced thermoplastic filament; and severing the trimmed distal end of the second pillar from the second part of the fiber-reinforced thermoplastic filament (“these supporting structures are removed from the three-dimensional object 200 to obtain the expected three-dimensional object 200.”, Pa [0029]; “the supporting member may be formed with materials having good binding ability and easy dismantling capability from the three-dimensional object.”, Pa [0033]).

With respect to claim 10, Ding as applied to claim 1 above further teaches that the consumable scaffold further comprises: (iv) a third pillar that is cantilevered from the obverse side of the base sheet, wherein the third pillar comprises a proximal end at the obverse side of the base sheet and a distal end (Fig. 2). Ding further teaches that the pillar with the length being equal to the height of the overhanging portion does not need to further trimming (Pa [0036]), and Fig. 2 shows that three pillars among the pillars being used are not co-linear for matching the contour of the overhanging portion of the 3D object. Furthermore, as taught by Mark, the distal end of the third pillar and a third part of a fiber-reinforced thermoplastic filament are heated to bond each other.

With respect to claim 11, Ding teaches a three-dimensional printing method comprising: 
fabricating a consumable scaffold that comprises: 
(i) a base sheet (“a base 100”) that comprises an obverse side and a reverse side, and 
(ii) a first pillar that is cantilevered from the obverse side of the base sheet, wherein the first pillar comprises a proximal end at the obverse side of the base sheet and a distal end, (iii) a second pillar that is cantilevered from the obverse side of the base sheet, wherein the second pillar comprises a proximal end at the obverse side of the base sheet and a distal end, and (iv) a third pillar that is cantilevered from the obverse side of the base sheet, wherein the third pillar comprises a proximal end at the obverse side of the base sheet and a distal end 
printing the three-dimensional object over the base and the supporting members, especially supporting at least one overhanging portion of the 3D object by the supporting members (Pa [0010]). 

Ding differs from the claim in that Ding further teaches that when there is no supporting member in the model library which completely fits the interface contour and the height of the overhanging portion 210, the supporting member P1 with length smaller than but close to L2 condition will be searched and a wastage portion is printed over the supporting member which is smaller than the height of the overhanging portion to form complete supporting structure (Pa [0016] and Pa [0037]), but does not specifically teach (a) trimming the distal end of the first pillar, the distal end of the second pillar, and the distal end of the third pillar by different amounts with respect to one another, resulting in a trimmed distal end of the first pillar, a trimmed distal end of the second pillar, and a trimmed distal end of the third pillar, respectively; (b) heating the trimmed distal end of the first pillar and a first part of a fiber-reinforced thermoplastic filament and fusing the first part of the fiber-reinforced thermoplastic filament to the trimmed distal end of the first pillar; heating the trimmed distal end of the second pillar and a second part of the fiber-reinforced thermoplastic filament and fusing the second part of the fiber-reinforced thermoplastic filament to the trimmed distal end of the second pillar; and heating the trimmed distal end of the third pillar and a third part of a 
As to (a), Terai relates to a plurality of spaced jigs for supporting a build-up structure (Co 1 li 5-7) and Terai describes that a number of flatheaded pins are prepared by cutting the same to a predetermined length and are provided with a suitable inclination at the upper end thereof corresponding to the desired position of the localized area of the supported plates in the conventional method/apparatus (Co 1 li 15-18 and Figs. 1A, 1A’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify Ding with the teachings of Terai and replace Ding’s method of printing a wastage portion over the short supporting member to Terai’s cutting method such that the one would search supporting members with length longer than but close to the height of the overhanging portion and cut the supporting members to a predetermined length for the purpose of forming the complete support structure. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
As to (b), in the same field of endeavor, three dimensional printing method, Mark teaches that a 3D printer uses a rigid, low-friction, and substantially void free continuous core/fiber reinforced filament including a continuous multistrand core material with multiple continuous strands that are preimpregnated with a thermoplastic resin, to form a three dimensional structure with improved strength (Co 8 li 5-6, 20-29 and Co 10 li 50-
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify Ding with the teachings of Mark and incorporate Mark’s 3D printer to Ding’s method such that the one would use the continuous core/fiber reinforced thermoplastic filament as a building material for the purpose of obtaining a 3D object having the improved strength, and heat the underlying layers, i.e., in this modification, the trimmed distal ends of the pillars, and the filament in order to bond the deposited material to the pillars with the improved bonding strength.

With respect to claim 12, Ding as applied to claim 11 above further teaches severing the trimmed distal end of the first pillar from the first part of the fiber-reinforced thermoplastic filament; severing the trimmed distal end of the second pillar from the second part of the fiber-reinforced thermoplastic filament; and severing the trimmed distal end of the third pillar from the third part of the fiber-reinforced thermoplastic filament (“these supporting structures are removed from the three-dimensional object 200 to obtain the expected three-dimensional object 200.”, Pa [0029]; “the supporting member may be formed with materials having good binding ability and easy dismantling capability from the three-dimensional object.”, Pa [0033]).

With respect to claim 20, Ding as applied to claim 11 above further shows that three pillars among the pillars being used are not co-linear for matching the contour of the overhanging portion of the 3D object (Fig. 2). 

Claims 3-7 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2015/0137423-of record) in view of Terai et al. (US 3,559,980) and Mark et al. (US 9,126,365-of record) as applied to claims 1 and 11 above, and further in view of Burhop et al. (US 2015/0360421-of record).

With respect to claims 3-5 and 13-15, Ding as applied to claims 1 and 11 above is silent to a shape of the distal end of the pillar.
In the same field of endeavor, support structures for additive manufacturing, Burhop teaches that the column support 410 is shaped as a column of a cone, cylinder, and another cone; numerous columns of different shapes (Pa [0048]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the combination with the teachings of Burhop and trim the distal end of the pillar to use the pillar with any shaped top and any cross-sectional shape as a matter of change in shape. See MPEP 2144.04(IV)(B).

With respect to claims 6-7 and 16-17, Ding as applied to claims 1 and 11 above teaches the base sheet, but does not explicitly teach that the obverse side of the base sheet has a convex or concave cross-sectional contour.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify Ding’s base sheet with the teachings of Burhop to have an obverse side with a non-planar cross-sectional contour as a matter of change in shape to achieve a suitable support structure based on the particular article being fabricated. See MPEP 2144.04(IV)(B).

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2015/0137423-of record) in view of Terai et al. (US 3,559,980) and Mark et al. (US 9,126,365-of record) as applied to claims 1 and 11 above, and further in view of Batchelder et al. (US 5,968,561) and Otake (US 2016/0145455).

With respect to claims 8-9 and 18-19, Ding as applied to claims 1 and 11 above further teaches that the materials of the supporting member P1 and the three-dimensional object 200 are the same, and it is beneficial for the binding of the overhanging portion 210 and the supporting member P1 when forming the three-dimensional object 200 (Pa [0033]), and Mark’s filament is made of thermoplastic material (Co 8 li 24), thus, one would have found it obvious to fabricate the consumable scaffold from molten thermoplastic for the purpose of binding to the 3D object.

In the same field of endeavor, three-dimensional prototyping modeling, Batchelder teaches that layers of modeling material are deposited onto substrate 60, and substrate 60 is supported upon a vacuum platen 62 and held in place by vacuum forces (Co 3 li 6-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to substitute the vacuum platen for Mark’s build platen for the purpose of holding the scaffold in place by vacuum forces.
Furthermore, in the same field of endeavor, three-dimensional shaping, Otake teaches that the surface of the stage 41 may be subjected to a surface treatment, using a material such as polytetrafluoroethylene, by doing this, for example, the adhesion of the constituent material to the stage 41 is more effectively prevented, or the durability of the stage 41 is made more excellent, and thus, the stable production of the shaped article can be achieved for a longer period of time (Pa [0308]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to perform a surface treatment using polytetrafluoroethylene of the build plate in order to prevent the adhesion of the material for excellent durability of the build plate and the stable production of the shaped article.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,538,035. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
With respect to claim 1, the claim 1 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 2, the claim 2 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 3, the claim 3 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 4, the claim 4 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 5, the claim 5 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 6, the claim 6 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 7, the claim 7 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 8, the claim 8 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 9, the claim 9 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 10, the claim 1 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 11, the claim 10 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 12, the claim 11 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 13, the claim 12 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 14, the claim 13 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 15, the claim 14 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 16, the claim 15 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 17, the claim 16 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 18, the claim 17 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 19, the claim 18 of U.S. Patent No. 10,538,035 teaches the claim.
With respect to claim 20, the claim 1 of U.S. Patent No. 10,538,035 teaches the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YUNJU KIM/Examiner, Art Unit 1742